DETAILED ACTION
Response to Amendment
This office action has been issued in response to the response filed 07/20/21.  Claims 1-6, 8-13, and 15-22 are pending in this application. Applicant's arguments have been carefully considered, but are not persuasive in view of amended grounds of rejection necessitated by amendments to the claims.  The examiner appreciates Applicant's effort to distinguish over the cited prior art by amending the claims in an attempt to distinguish or clarify the claimed invention, however, upon further consideration and/or search, the claims remain unpatentable over the cited prior art for the reasons articulated in the “response to arguments” section below.  All claims pending in the instant application remain rejected and clarification and/or elaboration regarding why the claims are not in condition for allowance will hereafter be provided in order to efficiently further prosecution.   Accordingly, this action is made FINAL.


Claim Rejections - 35 USC § 103
             The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 8, 16-22 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson (US PGPUB # 20150178014) in view of Zachrisen (US PGPUB # 20150026127) further in view of McClenahan (US patent # 10484297) & Campbell (US PGPUB # 20060026012).  independent claims 1, 16 Nelson discloses: A method of providing customer data access during a data migration process [accessibility to data maintained during migration (live migration) – Nelson 0011], the method comprising: 
	receiving first customer feedback associated with one or more previous data migration processes [a pilot migration is analyzed based on user feedback – Campbell abstract, 0020, 0023];
             determining, based on the first customer feedback, a level of customer service functionality for customer data, the level based on a portion of the customer data to be accessible during a transfer process [“migrating customer and transaction-related data from one customer-facing system to another, without requiring that functions be unavailable to the customer while the migration is taking place”, in other words, a no-downtime level of customer service is determined - Zachrisen 0011 in view of Campbell abstract, 0020, 0023; The migrating of data, and/or various operations or functions related thereto, may be configured based on one or more migrating related parameters. Examples of such parameters may comprise service level, customer related indicators, and unavailability window - Zachrisen 0019 in view of Campbell abstract, 0020, 0023]; 
             generating a temporary copy of the portion of the customer data based on the level [a job is represented by parameters that indicate a data object (portion of customer data to be migrated), a source of the data object, a transfer space for the data object (temporary copy of portion of customer data to be migrated), and a destination in the virtualized, clustered storage array 115 for the data object. The job list 103 can specify other parameters that affect the migration process. The job list 103 identifies migration jobs for data objects 1-N. The parameters of each migration job indicate a data object and a migration path. The migration path is identified by the source, transfer, and destination. The job list 103 indicates that a DATA_OBJECT1 is to be migrated from source SRC1 to destination DST1 via transfer space TRANSFER1 - Nelson 0013] [also suggested as: buffered data records from old system - Zachrisen fig3 step 304]; 
             automatically determining, based on the temporary copy, a total number of one or more database instances of a temporary data storage necessary for managing the temporary copy during the transfer process [use of auto-scaled database instances in the context of migration disclosed by McClenahan as follows:  Clients may configure compute instances as members of an auto-scaling group (ASG) – McClenahan col 4 lines 22-45, in view of disclosure that rapid migration procedure may be implemented using extensions of the core auto-scaling service capabilities, such that the applications running on the instances experience zero (or close to zero) down time – McClenahan col 5 line 65 – col 6 line 28, further in view of: Guest virtual machines may also be referred to as "compute instances" or simply as "instances" herein, and the hardware servers on which one or more instances are resident may be referred to as "virtualization hosts" or "instance hosts". Clients may run any desired collection of applications on the compute instances set up on their behalf in various embodiments, such as various web-services based applications, databases, and the like – McClenahan col 3 lines 3-20];
             transferring the temporary copy from a data server to the total number of the one or more database instances of the temporary data storage, wherein the temporary copy is accessible during the transfer process [The migration processes communicate with the controller 111 to cause replication of data objects from the storage devices 109 to the configured transfer space 113 - Nelson 0015 in view of McClenahan col 5 line 65 – col 6 line 28]; 
	receiving second customer feedback associated with one or more subsequent data migration processes [any number of migrations, in an iterative continuum of migrations, may be analyzed based on user feedback – Campbell abstract, 0020, 0023]; 
modifying the temporary copy based on the second customer feedback [a job is represented by parameters that indicate a data object (portion of customer data to be migrated), a source of the data object, a transfer space for the data object (temporary copy of portion of customer data to be migrated), and a destination in the virtualized, clustered storage array 115 for the data object. The job list 103 can specify other parameters that affect the migration process. The job list 103 identifies migration jobs for data objects 1-N. The parameters of each migration job indicate a data object and a migration path. The migration path is identified by the source, transfer, and destination. The job list 103 indicates that a DATA_OBJECT1 is to be migrated from source SRC1 to destination DST1 via transfer space TRANSFER1 - Nelson 0013 in view of disclosure of modified migration plan 112 - Campbell 0020, 0023] [also suggested as: buffered data records from old system - Zachrisen fig3 step 304 in view of disclosure of modified migration plan 112 - Campbell 0020, 0023];
             initiating a transfer of a permanent copy of the customer data from the data server directly to a mainframe [direct transfer of a permanent copy of customer data disclosed by Zachrisen as migrating/copying data from source to target storage system – Zachrisen 0020], wherein the permanent copy is inaccessible during the transfer process [during migration, a permanent copy of the data is inaccessible to the extent that it is undergoing migration and changes thereto are captured via transfer space and snapshotting which will be integrated into a final/permanent copy of data upon termination of the migration process - Nelson 0050, 0056; data is transferred, migrated, and/or replicated from a source storage to a destination storage as a ‘permanent copy’, wherein a permanent copy is understood to be a set/collection of data that is not indicated as being a snapshot, transient or temporary copy - Nelson 0062 in view of Zachrisen fig 3 steps 302-310 teaching the migration/transfer of data from source/old storage to new/destination storage during which the old record system is marked as unavailable]; 
             generating a set of instructions to modify the permanent copy based on any modifications to the temporary copy during the transfer process [record a history of changes to the data object during the migration process. The migration process can then send the history of changes to be performed by the destination before the destination goes live with the migrated data object - Nelson 0050]; and 
             transferring the set of instructions to the mainframe upon completion of the transfer process of the permanent copy from the data server to the mainframe [record a history of changes to the data object during the migration process. The migration process can then send the history of changes to be performed by the destination before the destination goes live with the migrated data object - Nelson 0050].
	Nelson does not explicitly disclose determining a level of customer service functionality for customer data, the level based on a portion of the customer data to be accessible during a transfer process.
	Nevertheless, in the same field of endeavor Zachrisen teaches migrating (customer) data between systems without downtime (Zachrisen title, abstract) wherein a no-downtime level of customer service functionality is provided such that at some amount of customer data is accessible during a transfer process (Zachrisen 0011).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to determining a level of customer service functionality for customer data, the level based on a portion of the customer data to be accessible during a transfer process in the invention of Nelson as taught by Zachrisen because it would be advantageous to provide customers with a no-downtime level of data access and customer service, so as to enhance customer satisfaction while their data may be undergoing a migration process (Zachrisen 0011).
Nelson/Zachrisen does not explicitly disclose auto-scaled database instances in the context of migration, written in the claim as “automatically determining, based on the temporary copy, a total number of one or more database instances of a temporary data storage necessary for managing the temporary copy during the transfer process”.
Nevertheless, in the same field of endeavor McClenahan teaches: Automated migration of compute instances (which may be database instances) to isolated virtual networks (McClenahan title) wherein: A migration manager (MM) identifies a source group of compute instances (at a first partition of a provider network) to be migrated to an isolated virtual network (IVN) implemented in a second partition. The MM triggers the establishment within the IVN of an equivalence group of instances corresponding to the source group instances. Connectivity between the equivalence group and a first load balancer which was being used for the source group in the first partition is maintained by modifying one or more configuration settings.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to automatically determine, based on a temporary copy, a total number of one or more database instances of a temporary data storage necessary for managing the temporary copy during a transfer 
Nelson/Zachrisen/McClenahan does not explicitly disclose a user feedback driven iterative migration process.
Nevertheless in the same field of endeavor Campbell teaches automated capture, analysis and modification of migrations performed on customer data systems (Campbell abstract, 0020, 0023) wherein means are provided for a user feedback driven iterative migration process.
Therefore the combination of Nelson/ZachrisenMcClenahan/Campbell teaches the limitations of the instant claim(s). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize a user feedback driven iterative migration process in the invention of Nelson/Zachrisen/McClenahan as taught by Campbell because it would be advantageous for achieving a refined a migration process based on analysis of captured user feedback (Campbell 0002).  Migration is broadly understood to mean moving the same OS, applications, and data from one client machine to another client machine, upgrading an OS and optionally, applications associated with an OS, from an older to a newer version on a single client machine, or moving data from a client machine to a server machine and from a server machine to another server machine [Campbell 0004].

	With respect to dependent claim 2 Nelson/Zachrisen/McClenahan/Campbell discloses wherein the modifications to the temporary copy during the transfer process comprise modifications made to the temporary copy by a customer service representative terminal [the client system 120 may comprise a user-specific electronic device, owned and/or operated by the consumer (either specifically for retail transactions or for various purposes including retail transactions). For example, the client system 120 may comprise, in that context, a user-operated personal computer (desktop or laptop), smartphone, tablet, or the like, which may be configured (e.g., by browsing and/or running particular applications) to shop from a particular retailer. Alternatively, the client system 120 may comprise a suitable provider-specific system configured for supporting user interactions with (only) a particular entity (e.g., retailer), and/or for use only in particular location (e.g., store). In this regard, the client system 120 may be configured to provide output to the users (e.g., displaying particular marketing information and/or product related data) and/or to receive input or feedback from the users (e.g., request for additional information, placement of order, etc.). For example, the client system 120 may comprise, in that context, an in-store personal computer (PC), an interactive kiosk, and the like - Zachrisen 0015].
With respect to dependent claim 4 Nelson/Zachrisen/McClenahan/Campbell discloses wherein modifying the temporary copy during the transfer process comprises receiving a user input to modify a piece of customer information via a graphical user interface (GUI) displayed on the customer service representative terminal [Zachrisen 0015].
With respect to dependent claim 8 Nelson/Zachrisen/McClenahan/Campbell discloses wherein generating the temporary copy includes applying data conditioning techniques to the temporary copy to reduce storage space used by the temporary copy [Nelson 0044, 0050, 0062].
With respect to dependent claim 17 Nelson/Zachrisen/McClenahan/Campbell discloses a customer service representative (CSR) terminal [Zachrisen 0015]; the system further configured to: modify, with the CSR terminal, the temporary copy during the transfer process [Zachrisen 0015]; send, from the CSR terminal, a first instruction to modify the permanent copy upon completion of transfer of the permanent copy from the data server to the mainframe [record a history of changes to the data object during the migration process. The migration process can then send the history of changes to be performed by the destination before the destination goes live with the migrated data object - Nelson 0044, 0050, 0062 in view of Zachrisen 0015]; and storing, at the temporary data storage, the first instruction in the set of instructions [changes and instructions facilitating such changes to data re stored in transfer space - Nelson 0044, 0050, 0062 in view of Zachrisen 0015].
With respect to dependent claim 18 Nelson/Zachrisen/McClenahan/Campbell discloses wherein the CSR Terminal can view and modify only a limited amount of customer information included in the temporary copy [data in the temporary copy is only a subset (limited amount of customer information) so any modifications made to the temporary copy in the transfer space is limited accordingly – Zachrisen fig 3 in view of 0015].
With respect to dependent claim 19 Nelson/Zachrisen/McClenahan/Campbell discloses wherein CSR terminal change a customer's phone number, mailing address, and/or e-mail address; report an account lost or stolen; or reissue a card [the customer data may be stored (e.g., in the source system 160), and various components of the setup 100 may then allow the customers to interacted (e.g., via the client system 120) with their data, such as to update their customer data (e.g., modify their personal information, redeem reward points from their balance, or earning points adding to their balance). In this regard, the client system 120 may comprise a user-specific electronic device, owned and/or operated by the consumer (either specifically for retail transactions or for various purposes including retail transactions). For example, the client system 120 may comprise, in that context, a user-operated personal computer (desktop or laptop), smartphone, tablet, or the like, which may be configured (e.g., by browsing and/or running particular applications) to shop from a particular retailer. Alternatively, the client system 120 may comprise a suitable provider-specific system configured for supporting user interactions with (only) a particular entity (e.g., retailer), and/or for use only in particular location (e.g., store). In this regard, the client system 120 may be configured to provide output to the users (e.g., displaying particular marketing information and/or product related data) and/or to receive input or feedback from the users (e.g., request for additional information, placement of order, etc.). For example, the client system 120 may comprise, in that context, an in-store personal computer (PC), an interactive kiosk, and the like. The disclosure is not limited, however, to any particular type of devices – Zachrisen 0015].
With respect to dependent claim 20 Nelson/Zachrisen/McClenahan/Campbell discloses wherein determining the level of the customer service functionality comprises receiving customer input regarding one or more customer experiences during one or more previous data migrations [the customer data may be stored (e.g., in the source system 160), and various components of the setup 100 may then allow the customers to interacted (e.g., via the client system 120) with their data, such as to update their customer data (e.g., modify their personal information, redeem reward points from their balance, or earning points adding to their balance). In this regard, the client system 120 may comprise a user-specific electronic device, owned and/or operated by the consumer (either specifically for retail transactions or for various purposes including retail transactions). For example, the client system 120 may comprise, in that context, a user-operated personal computer (desktop or laptop), smartphone, tablet, or the like, which may be configured (e.g., by browsing and/or running particular applications) to shop from a particular retailer. Alternatively, the client system 120 may comprise a suitable provider-specific system configured for supporting user interactions with (only) a particular entity (e.g., retailer), and/or for use only in particular location (e.g., store). In this regard, the client system 120 may be configured to provide output to the users (e.g., displaying particular marketing information and/or product related data) and/or to receive input or feedback from the users (e.g., request for additional information, placement of order, etc.). For example, the client system 120 may comprise, in that context, an in-store personal computer (PC), an interactive kiosk, and the like. The disclosure is not limited, however, to any particular type of devices – Zachrisen 0015].
With respect to dependent claim 21 Nelson/Zachrisen/Fridrich discloses wherein the customer data comprises a plurality of records [migrated data may comprise customer data. The customer data may comprise one or more customer records, from one or many different data structures within the source system 160… Each customer record may be associated with particular customer 110 – Zachrisen 0017], wherein each record of the plurality of records comprises a plurality of data fields [an API to determine if a customer is active in the system; an API to activate or deactivate a customer in the system (the systems must also respect this status within their system, making sure that no processes act on inactive records)… Determining the correct data elements to verify in step 6, and the tolerances for a difference (if any), may be made adaptively--e.g., it may be a business decision. For example, in an implementation, such parameters as key metrics (balance associated with particular account), key data elements (email address, etc.), key timestamps (last time a record was updated) and checksums or totals (number of transactions, etc.) may be verified, and any case where any difference existed between the source system 160 and the target system 170 – Zachrisen 0023], and wherein the method further comprising: determining one or more first fields of the plurality of data fields of each record that are required to be accessed during the transfer process; and determining one or more second fields of the plurality of data fields of each record that are not required to be accessed during the transfer process, wherein generating a temporary copy of the portion of the customer data includes deleting the one or more second fields, and wherein the portion of the customer data comprises only the one or more first fields [Zachrisen 0017, 0023 in view of Campbell 0014 teaching that only a subset of data may be copied in the course of a migration, such that data not copied may be understood to be effectively deleted or rendered obsolete].
With respect to dependent claim 22 Nelson/Zachrisen/McClenahan/Campbell discloses wherein the portion of the customer data comprises one or more of account information, financial information, demographic information, card information, automatic payment information, one or more memos associated with a record, or combinations thereof [Zachrisen 0023].

Claims 3, 6-7, 9-11, 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson/Zachrisen/McClenahan/Campbell in view of Fridrich (US PGPUB # 20090228525).  
With respect to dependent claim 3 Nelson/Zachrisen/McClenahan/Campbell does not explicitly disclose a digital footprint comprising a record of who made a modification, or stated another way, a record of a customer service representative who made the modifications and a log of associated actions.  Nevertheless, in the same field of endeavor Fridrich teaches managing global organization records (Fridrich title, abstract, 0003, 0005) wherein modifications to organization records are stored in a modification history log to record, for example, information concerning the modification(s) made, the date of the modification(s), and/or an identification of the user, user device, or system administrator who made the modification(s) – Fridrich 0036.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to create a digital footprint of modification(s) which identify the user/administrator/individual who made the modifications, or stated another way, a record of a customer service representative who made the modifications and a log of associated actions in the invention of Nelson/Zachrisen/McClenahan/Campbell as taught by Fridrich because it would be advantageous for efficiently managing global shared records and ascertaining responsibility for modifications thereto (Fridrich 0003-0007). Therefore the combination of Modifications to organization records are stored in modification history log to record, for example, information concerning the modification(s) made, the date of the modification(s), and/or an identification of the user, user device, or system administrator who made the modification(s) – Fridrich 0036].
With respect to dependent claim 6 & independent claim 9 Nelson/Zachrisen/McClenahan/Campbell does not explicitly disclose a digital footprint including/comprising a record of (i) who made the modification, and (ii) associated actions for each user or stated another way, a record of a customer service representative who made the modifications and a log of associated actions.  Nevertheless, in the same field of endeavor Fridrich teaches managing global organization records (Fridrich title, abstract, 0003, 0005) wherein modifications to organization records are stored in a modification history log to record, for example, information concerning the modification(s) made, the date of the modification(s), and/or an identification of the user, user device, or system administrator who made the modification(s) – Fridrich 0036.	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to create a digital footprint of modification(s) which identify the user, administrator, or individual who made the modifications, or stated another way, a record of a customer service representative who made the modifications and a log of associated actions in the invention of Nelson/Zachrisen/McClenahan/Campbell as taught by Fridrich because it would be advantageous for efficiently managing global shared records and ascertaining responsibility for modifications thereto (Fridrich 0003-0007). Therefore the combination of Nelson/Zachrisen/McClenahan/Campbell/Fridrich discloses wherein any modifications to the temporary copy are recorded in a digital footprint [Modifications to organization records are stored in modification history log to record, for example, information concerning the modification(s) made, the date of the modification(s), and/or an identification of the user, user device, or system administrator who made the modification(s) – Fridrich 0036].
It is noted that independent claim 9 includes limitations from dependent claim 6 and is rejected in accordance with the rationale presented in claims 1 & 6. One uniquely worded limitation is addressed as follows:
initiate a transfer of a permanent copy of the customer data from the data server to a mainframe [direct transfer of a permanent copy of customer data disclosed by Zachrisen as migrating/copying data from source to target storage system – Zachrisen 0020], wherein the permanent copy is inaccessible during the transfer process [during migration, a permanent copy of the data is inaccessible to the extent that it is undergoing migration and changes thereto are captured via transfer space and snapshotting which will be integrated into a final/permanent copy of data upon termination of the migration process - Nelson 0050, 0056; data is transferred, migrated, and/or replicated from a source storage to a destination storage as a ‘permanent copy’, wherein a permanent copy is understood to be a set/collection of data that is not indicated as being a snapshot, transient or temporary copy - Nelson 0062 in view of Zachrisen fig 3 steps 302-310 teaching the migration/transfer of data from source/old storage to new/destination storage during which the old record system is marked as unavailable];
With respect to dependent claim 10 Nelson/Zachrisen/Fridrich discloses wherein the digital footprint includes a record of (i) users who made the modification and (ii) associated actions for each user [Modifications to organization records are stored in modification history log to record, for example, information concerning the modification(s) made, the date of the modification(s), and/or an identification of the user, user device, or system administrator who made the modification(s) – Fridrich 0036].
With respect to dependent claim 11 Nelson/Zachrisen/Fridrich discloses wherein the modifications to the temporary copy during the transfer process comprise modifications made to the temporary copy by a customer service representative terminal [the client system 120 may comprise a user-specific electronic device, owned and/or operated by the consumer (either specifically for retail transactions or for various purposes including retail transactions). For example, the client system 120 may comprise, in that context, a user-operated personal computer (desktop or laptop), smartphone, tablet, or the like, which may be configured (e.g., by browsing and/or running particular applications) to shop from a particular retailer. Alternatively, the client system 120 may comprise a suitable provider-specific system configured for supporting user interactions with (only) a particular entity (e.g., retailer), and/or for use only in particular location (e.g., store). In this regard, the client system 120 may be configured to provide output to the users (e.g., displaying particular marketing information and/or product related data) and/or to receive input or feedback from the users (e.g., request for additional information, placement of order, etc.). For example, the client system 120 may comprise, in that context, an in-store personal computer (PC), an interactive kiosk, and the like - Zachrisen 0015].
With respect to dependent claim 13 Nelson/Zachrisen/Fridrich discloses wherein the permanent copy is modified by the mainframe based on the instructions [record a history of changes to the data object during the migration process. The migration process can then send the history of changes to be performed by the destination before the destination goes live with the migrated data object - Nelson 0050].
With respect to dependent claim 15 Nelson/Zachrisen/Fridrich discloses wherein the digital footprint includes modifications to one or more of a name, a mailing address, an email address, or a phone number [customer personal data - Zachrisen 0015, 0023, 0028].

Claims 5, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Nelson/Zachrisen/McClenahan/Campbell (claim 5) & Nelson/Zachrisen/McClenahan/Campbell/Fridrich (claim 12) further in view of Stacey (US PGPUB # 20060212481).  
With respect to dependent claim 5, 12 Nelson/Zachrisen/Fridrich does not explicitly disclose that the temporary copy requires 10% or less of the storage space used by the permanent copy – although it is apparent that the temporary copy of an object in the transfer space will occupy only a small fraction of the storage space required by the entire set of objects stored in a permanent copy of the a full volume of data at the source storage site. 	Nevertheless, in the same field of endeavor Stacy teaches file migration policies and temporary copy (snapshots) which may be sized at 10% of a production volume - Stacy 0036.    It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to size a temporary copy of data within a range of 1-10% in the invention of Nelson/Zachrisen/McClenahan/Campbell (for claim 5) & Nelson/Zachrisen/McClenahan/Campbell/Fridrich (for claim 12) as taught by Stacey because it would be advantageous for facilitating file access in heterogeneous network environments and for fostering system scalability (Stacy – abstract in view of 0035-0037).	Therefore the combination of Nelson/Zachrisen/McClenahan/Campbell (claim 5) & Nelson/Zachrisen/McClenahan/Campbell/Fridrich (claim 12) further in view of Stacey discloses that the temporary copy requires 10% or less of storage space used by the permanent copy [a read-write snapshot is initially allocated an amount of free space for read stub files and changed files that is a small fraction of the storage space used by the production file system. For example, the read-write snapshot is initially allocated an amount of free space that is 10% of the storage space used by the production file system - Stacy 0036].
With respect to dependent claim 12, the newly added limitation causing claim 12 to diverge in scope from claim 5 (4/26/21) is addressed as follows:
wherein generating the temporary copy includes applying data conditioning techniques to the temporary copy to reduce storage space used by the temporary copy [Nelson 0044, 0050, 0062. It is noted that “to reduce the storage space used by the temporary copy” is understood to be an intended use limitation since apparatus/system claims are differentiated by their structure rather than by what they are intended to be used for].


 Response to Arguments
Applicant's arguments have been fully considered but are not persuasive in view of the prior art. All claims pending in the instant application remain rejected. Please note that any rejections/objection not 
Regarding applicant’s arguments on page 10-11 that claim amendments have overcome the previously cited art [The examiner respectfully submits upon search and consideration necessitated by amendments to the claims, that amended grounds of rejection, particularly in view of Campbell abstract, 0020, 0023 have rendered the remarks moot/unpersuasive].
Any remaining arguments are understood to be predicated on the previous arguments being persuasive and thus are unpersuasive at least on dependency merits.
All remarks are understood to have been addressed herein and by the amended grounds of rejection.  If any issues remain which may be clarified by the examiner, the applicant is invited to contact the examiner to set up a telephone interview.
When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARWAN AYASH at (571)270-1179.  The examiner may be reached via email at marwan.ayash@uspto.gov – provided that applicant files form PTO/SB/439 to authorize internet communication, found online at http://www.uspto.gov/sites/default/files/documents/sb0439.pdf   

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marwan  Ayash/ - Examiner - Art Unit 2133


/MIDYS ROJAS/Primary Examiner, Art Unit 2133